Citation Nr: 0306958	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  00-06 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an a disability rating in excess of 30 percent 
for Meniere's Disease from May 14, 1952, to October 5, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer


INTRODUCTION

The veteran served on active duty from August 14, 1948, to 
May 13, 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida, which granted 
service connection for Meniere's disease and assigned a 60 
percent disability rating effective October 6, 1999.  In 
March 2000, the Board issued a decision in which an earlier 
effective date for the grant of service connection for 
Meniere's disease was granted; the matter was remanded to the 
RO for consideration of a compensable rating.  In July 2001, 
the RO issued a rating decision in which a 30 percent 
disability rating was established effective May 14, 1952, and 
reiterated that a 60 percent evaluation had been assigned 
effective October 6, 1999.  The veteran, via his 
representative, specifically expressed disagreement with the 
30 percent disability rating assigned effective in 1952.  The 
matter of the appropriate disability rating for Meniere's 
disease from May 14, 1952, through, and including, October 5, 
1999, is therefore before that Board for appellate review.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim have been developed and obtained, and all 
due process concerns have been addressed.  

2.  The schedular criteria prior to June 1999 for the 
evaluation of Meniere's disease are more favorable to the 
veteran.

3.  Before October 3, 1996, the veteran's Meniere's disease 
was manifested by complaints of dizziness.

4.  On and after October 3, 1996, the veteran's Meniere's 
disease is manifested by disequilibrium controlled by 
exercise, dizziness, essentially normal bilateral hearing, 
and tinnitus.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for Meniere's disease have not been met prior to 
October 3, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.87a, Diagnostic Code 
6205 (1998).

2.  On and after October 3, 1996, the criteria for a 60 
percent disability rating, but no more, for Meniere's disease 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.87a, Diagnostic Code 
6205 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified that VA would aid 
him in obtaining evidence to substantiate his claim by making 
reasonable efforts to obtain evidence sufficiently identified 
by him from government agencies, employers, and all 
healthcare providers via letter in December 2002 and via the 
December 2002 Supplemental Statement of the Case (SSOC).  
These documents further notified the veteran that ultimate 
responsibility for the submission of evidence remained with 
him.  He was notified of the laws and regulations pertinent 
to his increased rating claim, including both the revised and 
prior rating criteria, in a July 2001 rating decision and the 
December 2002 SSOC.  The Board finds that VA's duty to notify 
has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  To begin, the Board notes that obtaining a medical 
opinion or examination on behalf of the veteran is not 
warranted in the instant case as the issue in question 
involves the appropriate evaluation for the veteran's 
service-connected disability from 1952 to 1999.  As such, a 
medical examination that would in effect detail the veteran's 
current level of disability, as opposed to his level of 
disability for the time in question, is not warranted.  See 
38 C.F.R. § 3.159(c)(4) (2002).  The veteran's service 
medical records and current private treatment records have 
been associated with his claims folder.  The private 
treatment records reflect that the veteran received treatment 
for vertigo in an emergency room on one occasion, but the 
veteran has not supplied sufficient information so that a 
reasonable effort to obtain these records could be made on 
his behalf.  As previously indicated, the veteran was 
notified by letter in December 2002 that reasonable efforts 
would be made on his behalf to obtain all evidence, including 
records from private medical providers, that the veteran had 
adequately identified.  The veteran did not respond to this 
letter and, as such, has not provided VA with the necessary 
information to make reasonable efforts to obtain evidence on 
his behalf.  Additionally, he has not supplied information of 
available evidence of treatment for Meniere's disease between 
1952 and 1996.  Therefore, the evidence of record is barren 
of medical evidence for this time period to evaluate his 
claim.  In short, the Board concludes that no further 
assistance to the veteran is warranted regarding development 
of evidence, and would be otherwise unproductive.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).

II.  Increased Rating for Meniere's Disease

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2002).  VA regulations require that a 
disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.41 (2002).  In the appeal of an 
initial assignment of a rating disability, a veteran may be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).

The severity of a service connected-disorder is ascertained, 
for VA rating purposes, by the application of criteria set 
forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  On June 10, 1999, new 
regulations evaluating ear disabilities went into effect.  
Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Generally, the Board will analyze a 
veteran's claim for an increase under both sets of criteria 
to determine if one is more favorable to him.  See VAOGCPREC 
3-2000; 65 Fed. Reg. 33422 (2000).  When an increase is 
warranted based solely on the revised criteria, the effective 
date of the increase cannot be earlier than the effective 
date of the revised criteria.  Id.  In the instant case, as 
the revised criteria became effective on June 10, 1999, a 
rating based on the revised criteria cannot be effective 
before this date.

Factual Background

The veteran's service medical records reveal that while in 
service, the veteran sought treatment for dizziness and 
headaches, which was treated with Dramamine.  No tinnitus is 
specifically indicated in the records.  The records reflect 
that the veteran was diagnosed with Meniere's disease in 
March 1952.

In correspondence received in May 1952, the veteran 
complained of dizziness.  A July 1952 VA examination report 
reflects that the veteran walked without a limp and could 
stand equally well on limb, toe and heels.

No medical evidence of record has been identified and 
obtained between July 1952 and October 1996.

An October 1996 office consultation record from a private 
physician reflects that the veteran was referred for 
evaluation of severe recurrent disequilibrium.  The 
consultation record reflects that the veteran indicated 
intermittent episodes of disequilibrium for at least 25 years 
following an injury while on active duty (at which time the 
veteran remembered a complete loss of hearing for two to 
three days with associated severe disequilibrium).  The 
consultation record indicates that the recurrent episodes 
lasted two to three days and were associated with severe 
rotary disequilibrium, which appeared to be occurring with 
increasing frequency.  The veteran described a disequilibrium 
episode one month prior to the October 1996 consultation that 
required transportation to an emergency room.  The 
consultation record reflects that the veteran's gait did not 
demonstrate any specific abnormalities and contains an 
impression of recurrent disequilibrium, most likely 
representing vertigo.

An October 1996 private medical record reflects that the 
veteran stated that his symptoms were almost completely 
resolved such that he was only bothered by mild 
disequilibrium with rapid head motion or abrupt change in 
body position.  He indicated that he was no longer 
experiencing any nausea or other constitutional symptoms.  
The October 1996 private medical record reflects that an 
audiogram demonstrated essentially normal hearing 
bilaterally.

A November 1996 private medical record contains an impression 
of vertigo/ disequilibrium.  The record reflects that the 
veteran had found significant improvement with the daily 
Cawthorne exercise and he was not experiencing any 
disequilibrium at that time.  The record reflects that 
continuation of the exercises was recommended to avoid any 
relapses and/or recurrences.

A February 1997 private chart note reflects that the first 
trial of a scheduled head left canalithine reposition 
maneuver produced slight dizziness but not nystagmus while a 
second trial produced no dizziness or nystagmus.  A February 
1997 speech center record reflects pulsatile and tinnitus.

Legal Analysis

To begin, the Board notes that the veteran, through his 
representative, contends that he is entitled to a 100 percent 
disability rating based on the symptomotology found in his 
service medical records.  A disability rating is assigned 
based on criteria that attempt to evaluate the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. §§ 4.2, 
4.10 (2002).  In fact, an in-service injury or disease must 
result in a post-service disability for service connection 
and a subsequent assignment of a disability rating to be 
allowed.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As such, the veteran's service medical records 
reflecting a diagnosis of Meniere's disease and the 
accompanying symptomotology while in service are not the 
proper evidence for evaluating his increased rating claim.  
Instead, the proper evidence is that which reflects that 
veteran's symptomotology of the resulting disability after 
service.  In the instant case, the only initial evidence of 
record available is the veteran's complaints of dizziness.  
See Layno v. Brown, 6 Vet. App. 165, 469-70 (1994) (Lay 
testimony iterating personal knowledge and personal 
observations are competent to prove the claimant exhibited 
certain symptoms at a particular point in time.); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In assessing the proper evaluation to assign for Meniere's 
disease under the old rating criteria, a 100 evaluation is 
assigned when it is severe, with frequent and typical 
attacks, vertigo, deafness, and cerebellar gait.  When it is 
moderate, with less frequent attacks, including cerebellar 
gait, a 60 percent evaluation is assigned.  When it is mild; 
with aural vertigo and deafness, a 30 percent evaluation is 
assigned.  38 C.F.R. § 4.87a, Diagnostic Code 6205 (1998).

Under the revised criteria, Meniere's disease will be rated 
as 100 percent disabling where there is hearing impairment 
with attacks of vertigo and cerebellar gain occurring more 
than once weekly, with or without tinnitus.  A 60 percent 
disability rating is warranted where there is hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring from one to four times per month, with or without 
tinnitus.  With hearing impairment with vertigo less than one 
per month, with or without tinnitus, a 30 percent rating is 
warranted.  Meniere's syndrome may also be evaluated by 
separately evaluating vertigo, as peripheral vestibular 
disorder, hearing impairment and tinnitus, whichever method 
results in the higher overall evaluation, but separate 
ratings cannot be combined under the criteria for Meniere's 
syndrome itself.  38 C.F.R. § 4.87, Diagnostic Code 6205 
(2002).

In the instant case, the initial evidence of record reflects 
complaints of dizziness.  Complaints of dizziness do not more 
closely resemble a moderate disability of Meniere's disease 
such that a 60 percent disability rating would be 
appropriate.  As such, an increased rating for the veteran's 
service-connected disability is not warranted based on 
complaints of dizziness.  See 38 C.F.R. § 4.87a, Diagnostic 
Code 6205 (1998).

The evidence of record reflects that on October 3, 1996, the 
veteran sought treatment for recurrent episodes of severe 
rotary disequilibrium which lasted two to three days and 
which appeared to be occurring with increasing frequency.  
The veteran described a disequilibrium episode one month 
prior to the October 1996 consultation that required 
transportation to an emergency room.  The consultation record 
reflects that the veteran's gait did not demonstrate any 
specific abnormalities and contains an impression of 
recurrent disequilibrium, most likely representing vertigo.  
At this point, it becomes factually ascertainable that the 
veteran's Meniere's disease became more disabling.  The 
competent evidence of record reflects moderate Meniere's 
disease.  As such, the veteran's disability picture more 
closely resembles the criteria for a 60 percent disability 
rating under the old criteria as of October 3, 1996.  See 38 
C.F.R. § 4.87a, Diagnostic Code 6205 (1998); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).

While the October 1996 consultation record indicates that the 
veteran's symptoms were "severe", the evidence of record 
also shows that within one month the veteran's disequilibrium 
was under control due to daily Cawthorne exercises.  
Subsequently, the veteran indicated that he only experienced 
dizziness with rapid head motion or abrupt change in body 
position.  Furthermore, an October 1996 private medical 
record reflects that an audiogram demonstrated essentially 
normal bilateral hearing.  As such, the veteran's disability 
picture does not more closely resemble the criteria for a 100 
percent disability rating under the old criteria.  Id.

Under the revised criteria, a compensable rating for 
Meniere's disease requires evidence of impaired hearing.  The 
evidence of record clearly indicates that the veteran had 
essentially normal bilateral hearing.  Therefore, a higher 
rating for the veteran's service-connected Meniere's disease 
is not warranted under the revised criteria.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6205 (2002).  

Under the revised criteria, symptoms may be rated under 
alternative diagnostic codes if the alternative codes result 
in a higher disability rating.  Vertigo is separately rated 
as a peripheral vestibular disorder, which may be assigned a 
30 percent rating with dizziness and occasional staggering.  
A 10 percent rating is warranted for occasional dizziness.  
38 C.F.R. § 4.87, Diagnostic Code 6204 (2002).  Recurrent 
tinnitus will be assigned a 10 percent evaluation.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2002).  Alternative diagnostic 
codes do not offer a disability rating in excess of the 
veteran's 60 percent disability rating for his symptomotology 
(either separately or combined).  Additionally, the evidence 
of record does not reflect that the veteran has a hearing 
impairment disability that would trigger the application of a 
disability rating.  In short, separately evaluating the 
veteran's Meniere's symptoms is not favorable to him.  See 
38 C.F.R. § 4.14, 4.87, Diagnostic Code 6205, Note (2002).

In brief, the preponderance of the evidence is against an 
increased rating for the veteran's Meniere's disease prior to 
October 3, 1996.  On and after October 3, 1996, the evidence 
of record reflects an increase in his disability such that a 
60 percent rating, but no more, is warranted.  A higher 
rating is not available under the revised criteria.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 60 
percent as of October 3, 1996, and to that extent, the 
benefit-of-the doubt rule is not for application.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2002).

Finally, the Board has no reason to doubt that the veteran's 
service-connected Meniere's disease may limit his efficiency 
in certain tasks.  However, while a private medical record 
reflects that the veteran indicated that he sought treatment 
at an emergency room for his service-connected disability on 
one occasion, the evidence of record does not reflect an 
exceptional or unusual disability picture.  The record is not 
reflective of any factor that takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the veteran's disability 
picture does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2002).


ORDER

An increased rating for Meniere's disease is denied prior to 
October 3, 1996.

On and after October 3, 1996, the criteria for a 60 percent 
disability rating, but no more, for Meniere's disease is 
granted, subject to the laws and regulations for the 
disbursement of VA benefits.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

